DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 7/7/2021.  
Claims 1-8, and 10-12 are pending.  Claims 1-4, 10-11 have been amended. Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed 7/7/2021, with respect to amended claims 1-12 have been fully considered and are persuasive in view of the amendments made to the claims.  The rejections under 35 USC 112(b) of claims 1-12 has been withdrawn. 
Applicant’s arguments see page last paragraph of page 9 of the remarks through first paragraph of page 11 of the remarks, filed 07/07/2021, with respect to claims 1, 10 and 11 have been fully considered and are persuasive.  The rejection of claims 1-2, 5-6 and 10-11 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claim 1-8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10 and 11 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a determination unit 
Dependent claims 2-8 and 12 are allowed for the reasons explained above with respect to their respective independent claims 1 and 11 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864